Herbert, J.,
concurring in the syllabus and judgment. I do not view this opinion as establishing a departure from this court’s longstanding rule regarding the weighing of evidence. State v. Berry (1971), 25 Ohio St. 2d 255, 260, 267 N. E. 2d 775; State v. Cliff (1969), 19 Ohio St. 2d 31, 33, 249 N. E. 2d 823; paragraph two of the syllabus in State v. Stewart (1964), 176 Ohio St. 156, 198 N. E. 2d 439; paragraph five of the syllabus in State v. Sheppard (1956), 165 Ohio St. 293, 135 N. E. 2d 340; State v. Martin (1955), 164 Ohio St. 54, 57, 128 N. E. 2d 7.